DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 02/19/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 10, it recites a storage medium, which is of sufficient breadth that it would be reasonably interpreted as transmission type of medium (such as signal or carrier wave) that is not specifically excluded from the specification (see paragraph 9).  It is noted that the claimed storage medium referring to communication media, carrier wave, transport mechanism, transmission media, wired media, wireless media, or signals, does not fall within any one of four statuary categories under 35 USC 101.  Therefore, the claimed invention, as a whole, is directed to a non-statutory subject matter so as being patent-ineligible.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the instant application is directed to a system and method for voice processing by repeatedly executing a predetermined command while appropriately reflecting a user’s intention.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“… receiving a voice emitted by a user; 
specifying a command based on a first voice received by the receiving of the voice; 
processing that causes the command, which is specified in the specifying, to be executed for a control target; 
determining whether or not the command specified in the specifying is a repeated command capable of being executed for the control target; and 
determining whether or not a second voice, which corresponds to an execution instruction word indicating an instruction for executing the repeated command, has been received in the receiving, after the repeated command corresponding to the first voice is executed in the processing when the command specified in the specifying is the repeated command, 
wherein when the second voice is received in the receiving after the repeated command is executed, the processing causes the repeated command to be repeatedly executed for the control target.”  

The prior art of record, ERBAS  (US 11,410,646), KIMURA (US 5,226,090) and ARNING et al. (US 7,386,577), provided numerous related teachings and techniques performing speech recognition application/process on voice command comprising handling repeated command for repeatedly executed actions/operations including: processing complex utterances comprising complex command structure including sequential commands, conditional commands and/or repetitive commands, such as in a form of wake word +command word+ conditional statement,  by using natural language understanding (NLU) and automatic speech recognition (ASR) techniques, parsing the complex expression text from the recognized utterance/audio based on a combination of rules and trained machine learning models to identify command portions and conditional portions in a signal utterance and to determine start and end times of the commands to be executed; providing voice-operated remote control system by transmitting a remote control signal in response to a detected voice command received, instructing a repetition command to cause a remotely controlled device to repeat an operation, and adding the repetition command to the remote control signal that is transmitted to the remotely controlled device; and providing dynamic determination of transaction boundaries in workflow systems by determining a transaction by performing an optimization procedure that takes into account the structure of the process model as well as various properties of the single process activities of the process mode, analyzing properties of the process activities and dynamically performing application of the optimization procedure during execution of the process model by a workflow engine, assigning attribute one of the plurality of process activities, and repeatedly executing the entire process model including repeatedly executing the plurality of process activities.  However, the combined features as claimed above, are not anticipated by, nor made obvious over the prior art of the record.

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
November 10, 2022
/QI HAN/Primary Examiner, Art Unit 2659